DETAILED ACTION
Claims 1 – 4, 6 – 11, 13 – 18, 20 – 21 as presented in the listing of claims below are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email with Attorney of Record, Ronald Jones (Reg. No. 60120), on 09/07/2022.

Listing of Claims
1.(Currently Amended) A method for operating a host vehicle, comprising: 
measuring an in-vehicle parameter of the host vehicle using in-vehicle sensors of the host vehicle; 
determining a detected value of a state parameter of the host vehicle using the in-vehicle parameter; 
receiving, at a remote agent, crowdsourced data including a plurality of measurements [[of]]associated with the state parameter from a plurality of participating agents; 
performing, at the remote agent, a verification of the crowdsourced data and assigning a reputation score to each participating agent providing the crowdsourced data, wherein the crowdsourced data is filtered, ranked and selected based on reliability and quality of the crowdsourced data; 
determining, at the remote agent, a check value of the state parameter based on the plurality of measurements [[of]]associated with the state parameter of the host vehicle obtained by [[a]]the plurality of participating agents, when [[the]]a number of participating agents is above a selected threshold; 
receiving the check value of the state parameter at the host vehicle via a communication unit of the host vehicle; 
comparing the detected value of the state parameter the check value of the state parameter to determine a quality of the in-vehicle parameter; and 
operating the host vehicle based on the comparison.

2. (Original) The method of claim 1, further comprising training a neural network using the sensor data and the crowdsourced data and determining the check value using the trained neural network.

3. (Previously Presented) The method of claim 2, further comprising training the neural network at an offsite location using the sensor data and the crowdsourced data and transmitting the trained neutral network from the offsite location to the host vehicle.

4. (Previously Presented) The method of claim 2, further comprising determining the check value using the trained neural network at the host vehicle.

5. Canceled.

6. (Previously Presented) The method of claim 1, further comprising selecting a training set of data based on a utility of the training set of data to a selected data category.

7. (Original) The method of claim 1, further comprising selecting a training set of data based on a metric for the crowdsourced data.

8. (Currently Amended) A system for operating a host vehicle, comprising: 
a remote data manager for:
receiving crowdsourced data including a plurality of measurements associating with a state parameter of the host vehicle from a plurality of participating agents; 
performing a verification of the crowdsourced data and assigning a reputation score to each participating agent providing the crowdsourced data, wherein the crowdsourced data is filtered, ranked and selected based on reliability and quality of the crowdsourced data; 
 determining a check value of the state parameter based on the plurality of measurements [[of a]]associated with the state parameter of the host vehicle obtained from [[a]]the plurality of participating agents, when [[the]]a number of participating agents is above a selected threshold; 
a communication unit of the host vehicle for receiving the check value of the state parameter from the remote data manager; 
an in-vehicle sensor for measuring [[the]]an in-vehicle parameter of the host vehicle; 
a processor of the host vehicle configured to: 
determine a detected value of a state parameter of the host vehicle from the in-vehicle parameter; 
compare the detected value of the state parameter to the check value of the state parameter to determine a quality of the in-vehicle parameter; and 
operate the host vehicle based on the comparison.

9. (Original) The system of claim 8, wherein the processor is further configured to train a neural network using the sensor data and the crowdsourced data and determine the check value using the trained neural network.

10. (Previously Presented) The system of claim 9, wherein the processor is at an offsite location from the host vehicle and is further configured to train the neural network using the sensor data and the crowdsourced data and transmit the trained neutral network from the offsite location to the host vehicle.

11. (Previously Presented) The system of claim 9, wherein the processor is further configured to determine the check value using the trained neural network at the host vehicle.

12. Canceled.

13. (Previously Presented) The system of claim 8, wherein the processor is further configured to select a training set of data based on a utility of the training set of data to a selected data category.

14. (Original) The system of claim 8, wherein the processor is further configured to select a training set of data based on a metric for the crowdsourced data.

15. (Currently Amended) A host vehicle, comprising: 
an in-vehicle sensor for measuring an in-vehicle parameter of the host vehicle; 
a communication unit for receiving a check value of a state parameter of the host vehicle from a remote data manager, 
the remote data manager receiving crowdsourced data including a plurality of measurements associating with the state parameter of the host vehicle from a plurality of participating agents, performing a verification of the crowdsourced data and assigning a reputation score to each participating agent providing the crowdsourced data, wherein the crowdsourced data is filtered, ranked and selected based on reliability and quality of the crowdsourced data, and determining [[a]]the check value based on the plurality of measurements [[of a]]associated with the state parameter of the host vehicle obtained from [[a]]the plurality of participating agents, when [[the]]a number of participating agents is above a selected threshold; 
a processor of the host vehicle configured to: 
the state parameter of the host vehicle from the
compare the detected value of the state parameter to the check value of the state parameter to determine a quality of the in-vehicle parameter; and 
operate the host vehicle based on the comparison.

16. (Previously Presented) The host vehicle of claim 15, wherein the processor is further configured to receive a trained neural network that is trained using the sensor data and the crowdsourced data and using the trained neural network to determine the check value.

17. (Previously Presented) The host vehicle of claim 16, wherein the neural network is trained at an offsite location and the host vehicle receives the trained neutral network from the offsite location.

18. (Previously Presented) The host vehicle of claim 16, wherein the processor is further configured to determine the check value using the trained neural network at the host vehicle.

19. Canceled.

20. (Previously Presented) The host vehicle of claim 15, wherein the processor is further configured to select a training set of data based on one of: (i) a utility of the training set of data to a selected data category; and (ii) a metric for the crowdsourced data.

21. (Previously Presented) The method of claim 1, wherein the state parameter is a lateral velocity of the host vehicle.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
As per claim 9,
Line 2, “a remote data manager for:”
Line 12, “a communication unit of the host vehicle for receiving the check value of the state parameter from the remote data manager;”
As per claim 15,
Line 3 – 4, “a communication unit for receiving a check value of a state parameter of the host vehicle from a remote data manager,”
Line 5 – 6, “the remote data manager receiving crowdsourced data including a plurality of measurements associating with the state parameter of the host vehicle”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The “remote data manager” is described as being implemented by a cloud processor. (Specification, [Par. 0032], “a remote data manager 420, such as a cloud processor or cloud computer at an offsite location away from the vehicle”)
The “communication unit” is described as being implemented by a processor of the host vehicle. (Specification, [Par. 0026], “the6 vehicle 10 can include any number of controllers 34 that communicate over any suitable communication medium or a combination of communication mediums and that cooperate to process the sensor signals, perform logic, calculations, methods, and/or algorithms, and generate control signals to automatically control features of the vehicle 10.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Interpreting the claim in light of the specification, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior arts do not expressly teach or render obvious the invention as recited in independent claims 1, 8, 15. 
Golov, Gil (Publication No. US 20190316913 A1) discloses map in a cloud service stores physical objects previously detected by other vehicles that have previously traveled over the same road that a current vehicle is presently traveling on. New data received by the cloud service from the current vehicle regarding new objects that are being encountered by the current vehicle can be compared to the previous object data stored in the map. Based on this comparison, an operating status of the current vehicle is determined. In response to determining the status, an action such as terminating an autonomous navigation mode of the current vehicle is performed.

	Chan et al. (Publication No. US 20170249698 A1) discloses systems and methods are described herein for calculating trust score based on crowdsourced information. The trust score may reflect the trustworthiness, reputation, membership, status, and/or influence of an entity in a particular community or in relation to another entity. The trust score may be calculated based on data received from a variety of public and private data sources, including “crowdsourced” information. For example, users may provide and/or comment on attributes, characteristics, features, or any other information about another user. These inputs may serve to both validate the available data as well as provide additional information about the user that may not be otherwise available. The participation of the “crowd” may form a type of validation in itself and give comfort to second-order users, who know that the crowd can spectate and make contributions to the attributes, characteristics, features, and other information.

	Denis, Richard (Publication No. US 20200205006 A1; hereafter Denis) discloses to analyze data S which are received by the second vehicle from the first vehicle via the wireless communication established in this manner, verifies the consistency of these data and instructs the transmission of a report R to the first vehicle (here, always via the communication established or, in a variant, via another wireless communication carried out between the first vehicle and the station by alternative communication means) in the event of detection of an anomaly within these data.

The features “performing, at the remote agent, a verification of the crowdsourced data and assigning a reputation score to each participating agent providing the crowdsourced data, wherein the crowdsourced data is filtered, ranked and selected based on reliability and quality of the crowdsourced data;” when taken in the context of claims 1, 8 and 15 as whole, were not uncovered in the prior art of teachings.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668